COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-03-302-CR





DEONTAZ NICOLE GIPSON                   					APPELLANT

A/K/A DEONTAZ GIPSON



V.

THE STATE OF TEXAS	STATE

----------

FROM CRIMINAL DISTRICT
 
COURT NO. 3 OF TARRANT COUNTY

----------

MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT

We have considered the “Appellant’s Withdrawal Of Notice Of Appeal And Motion To Dismiss Appeal.”  The motion complies with rule 42.2(a) of the rules of appellate procedure. 
Tex. R.
 
App
. P. 42.2(a).  No decision of this court having been delivered before we received this motion, we grant the motion and dismiss the appeal. 
See id.;
 
Tex. R. App. P.
 43.2(f).												

PER CURIAM



PANEL B:	
DAUPHINOT, HOLMAN, and GARDNER, JJ.



DO NOT PUBLISH

Tex. R. App. P. 
47.2(b)



DELIVERED: May 6, 2004							

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.